Whitaker, Judge,
delivered the opinion of the court:
The facts of this case are substantially the same as those in the case of The Bankers Club of America, Inc., v. United States, No. 48513, ante, p. 50, and on the authority of the decision in that case, judgment is rendered for the defendant, and plaintiff’s petition is dismissed.
MaddeN, Judge, and Johes, Chief Judge, concur.
LittletoN, Judge, and Howell, Judge, concur for the reasons stated in the concurring opinion in The Bankers Club case this day decided.